HAWKINS, J.
Conviction is for unlawfully carrying . a pistol. Punishment, fine of $100.
*602 No statement of facts or bills of exception appear in tbe record. Complaint is made in tbe motion for new trial of tbe failure to give certain special charges requested by appellant. In absence of tbe facts proven tbe relevancy, or otherwise, of tbe special charges cannot be known to us. Alleged errors in tbe admission and rejection of evidence cannot be reviewed in the absence of bills of exception, properly bringing them forward.
Complaint is also made in tbe motion for new trial that tbe jury was guilty of misconduct. Tbe motion is not sworn to, by appellant or any other person, merely being signed by the attorneys. In this respect the motion is deficient. Where matters extrinsic tbe record are sought to be presented as ground for new, trial, tbe motion should be verified. Bryant v. State, 69 Tex. Cr. R. 457, 153 S. W. 1156; Brice v. State, 72 Tex. Cr. R. 219, 162 S. W. 874.
Tbe judgment must be affirmed.